Order of the Appellate Term affirming judgment of the Municipal Court, and said judgment of the Municipal Court, reversed on the law and a new trial ordered in the Municipal Court, costs to appellant to abide the event. In our opinion, the question as to whether plaintiff was “ wholly and continuously disabled, as a result of bodily injury or disease, so as to be prevented thereby from engaging in any occupation or performing any work for wage or profit ” prior to his discharge on September 17, 1932, and whether defendant had notice of plaintiff’s disability, should have been submitted to the jury. If, at the time of plaintiff’s discharge, defendant knew that he was disabled within the terms of the policy, it had no right to discharge him for the purpose of avoiding its obligations under the policy, and it was not entitled to the proof required by the policy. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.